Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Following the notice of allowance on 02,09/2022, a petition to withdraw an application from issue has been submitted by Applicant on May 20, 2022, and the petition is Granted. 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May, 20, 2022 has been entered.
 Acknowledgment is made of applicant’s claim for domestic priority of the following applications:
No.
Status
US Serial No.
Filling Date
US Patent Issued
1
CON
16/012024
6/19/2018
10,714,024
2
CON
14/939497
11/12/2015
10,013,923
3
CON
13/657136
10/22/2012
9,235,067
4
CON
13/334128
12/22/2011
8,441,423
5
CON
11/797534
5/4/2007
8,106,865


Only Claims 2, 4, 7-9, 13, 16, 18, 21-23, 27, 29, 30, 33-35 and 37-39 are pending, other claims have been canceled, as confirmed by an interview with applicant’s representative Stephen Catlin on 02/20/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2, 4, 7-9, 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537 in view of Shimada et al. US Pat. 5852485.
Claim 2: Oh et al. disclose a display device comprising: 
(Fig. 2) a gate wiring 111; 
a common wiring 116 extending parallel to the gate wiring 111, wherein the common wiring 116 comprises a material same as the gate wiring  111 (the common wiring 116 is made of the same material as the gate wiring 111) [line 142]; 
a source wiring 141 intersecting with the gate wiring 111 and the common wiring 116, 
the source wiring 141 overlapping with a first region of the gate wiring 111 and a first region of the common wiring 116 (overlapping region of common wiring 116); 
(Fig. 2) a semiconductor layer 131 overlapping with a second region (gate electrode 113) of the gate wiring 111, the semiconductor layer 131 comprising a channel formation region of a transistor T; a first conductive layer 145 (drain electrode) electrically connected to the semiconductor layer 131 [lines 113- 120]; 
(Fig. 2) a common electrode 117 (dotted line) over the semiconductor layer 131, the common electrode 117 (dotted line) extending along the source wiring 117 and overlapping with a second region (116/117) of the common wiring 116; 
(Fig. 2) a pixel electrode 161 [line 125] over the semiconductor layer 131, the pixel electrode 161 electrically connected to the semiconductor layer 131 through the first conductive layer 145; and
(Fig. 1) a liquid crystal material 50 [line 100] over the common electrode 116 and the pixel electrode 161, 
(Fig. 2) the common electrode 117 and the pixel electrode 161 are overlapped with each other, wherein the common wiring 116 is electrically connected to the common electrode 117 [line 124], 
wherein the semiconductor layer comprises amorphous silicon (a-Si) [line 119], 
(Fig. 2, 3a) a width of the second region of the common wiring 116/216 (region of 116 with protrusion 116) is larger than a width of the first region of the common wiring 111/116 (overlapping region of gate wiring 111/common wiring 116),
wherein the common electrode 117 comprises a “first region” (117/116) overlapping with the common wiring 116, and a “third region” (117/161) overlapping with the pixel electrode 161, 
(Fig. 2, 3a) a “small protrusion” of the gate wiring 111 at the transistor T 
wherein a surface area of the third region (147/161) is larger than a surface area of the first region (117/116),  
except
the common electrode comprises a second region overlapping with the gate wiring,
the surface area of the first region (of the common electrode overlapping with the common wiring) is larger than a surface area of the second region (of the common electrode overlapping with the gate wiring)
however Shimada et al. teach
(Fig. 1A) the common electrode 11 [Col. 11, line 19] comprises a second region 11/13 overlapping with the gate wiring 13 (gate lines) [Col. 11, line 2]
the surface area of the first region 117/116 (Oh’s first region 117/116 of the common electrode 117 overlapping with the common wiring 116, having a large protrusion) is larger than a surface area of the second region 11/13 (Shimada’s second region 11/13 of the common electrode 11 overlapping with the gate wiring 13 is much smaller than Oh’s first region 117/116).
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Shimada's structure in order to provide wider range of viewing angles to a display device, as taught by Shimada [Col. 3, line 38]; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Shimada's structure in order to provide prevention of light leakage of the display device, as taught by Shimada [0028]; 

Claims 4, 7-9, 18, 21-23: Oh et al. disclose
Claims 4, 18: (Fig. 2) the common electrode 117 never overlaps with the source wiring 111
Claims 7, 21: (Fig. 2) the pixel electrode 161 never overlaps with the source wiring 111.
Claims 8, 22: (Fig. 2) the pixel electrode 161 is provided over the common electrode 117.  
Claims 9, 23: (Fig. 2) the pixel electrode 161 comprises openings (comb shape).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537.
Claim 16: Oh et al. disclose a display device comprising: 
(Fig. 2) a gate wiring 111; 
a common wiring 116 extending parallel to the gate wiring 111, wherein the common wiring 116 comprises a material same as the gate wiring  111 (the common wiring 116 is made of the same material as the gate wiring 111) [line 142]; 
a source wiring 141 intersecting with the gate wiring 111 and the common wiring 116, 
the source wiring 141 overlapping with a first region of the gate wiring 111 and a first region of the common wiring 116 (overlapping region of common wiring 116); 
a first pixel; a second pixel adjacent to the first pixel in a direction along the source wiring 141 (data line); a third pixel adjacent to the first pixel in a direction along the gate wiring 111 (array of pixels in an IPS type LCD device, inherent) [lines 98-112]; 
(Fig. 2) a plurality of common wirings 116; a plurality of gate wirings 111; and 
wherein each of the first pixel, the second pixel, and the third pixel comprises: 
(Fig. 2) a semiconductor layer 131 overlapping with a second region (gate electrode 113) of the gate wiring 111, the semiconductor layer 131 comprising a channel formation region of a transistor T; a first conductive layer 145 (drain electrode) electrically connected to the semiconductor layer 131 [lines 113- 120]; 
(Fig. 2) a common electrode 117 (dotted line) over the semiconductor layer 131, the common electrode 117 (dotted line) extending along the source wiring 117 and overlapping with a second region (116/117) of the common wiring 116; 
(Fig. 2) a pixel electrode 161 [line 125] over the semiconductor layer 131, the pixel electrode 161 electrically connected to the semiconductor layer 131 through the first conductive layer 145; and
(Fig. 1) a liquid crystal material 50 [line 100] over the common electrode 116 and the pixel electrode 161, 
(Fig. 2) the common electrode 117 and the pixel electrode 161 are overlapped with each other, 
wherein the common wiring 116 is electrically connected to the common electrode 117 [line 124] in the second region (116/117), 
wherein the semiconductor layer comprises amorphous silicon (a-Si) [line 119],
wherein the common electrode 117 in the first pixel and the common electrode 117 in the second pixel are provided continuously (the common electrode 117 is branched from the common wiring 116) [line 122],
(Fig. 2) wherein the common electrode 117 in the first pixel is electrically connected (horizontally connected) to the common electrode 117 of the third pixel through the common wiring 116, 
(Fig. 2) one of the plurality of common wirings 116 is provided next to one of the plurality of gate wirings 111, 
wherein the one of the plurality of common wirings 116 has a first region (region of the common wiring 116 facing first region of gate line 111 with transistor T) and a second region (region of common wirings 116 facing second region of gate wiring 111)
wherein the one of the plurality of gate wirings 111 has a first region (region of gate wiring 111 at transistor T, facing first region of common wirings 116) and a second region (facing second region of common wirings 116 with a large protrusion 116), 
(Fig. 2), in a top view, the first region of the one of the plurality of common wirings 116 faces the first region of the one of the plurality of gate wirings 111 – Regarding the limitation “the first region of the one of the plurality of common wirings has a smaller width than the second region of the one of the plurality of gate wirings”:  Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Oh's invention.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claims 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537, Shimada et al. US Pat. 5852485 as applied to claims 2, 16 above, and further in view of Park US 2006/0146257.
Claims 13, 27: 
Park teaches
Claims 13, 27: (Fig. 6A) the first conductive layer 424/426/428 (source/drain electrodes) comprises a material same as the source wiring 424 (data line) [0100]	
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Park's structure in order to provide improved image quality of the display device, as taught by Park [Abstract];

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537 in view of Shimada et al. US Pat. 5852485.
Claim 29: Oh et al. teach
(Fig. 2) a width of the second region of the common wiring 116 (region of common wirings 116 with protrusion) is larger than a width of the first region of the common wiring 116, 
wherein the common electrode 117 comprises a first region 117/116 overlapping with the common wiring 116, and a third region 117/161 overlapping with the pixel electrode, and 
except
the common electrode comprises a second region overlapping with the gate wiring,
the surface area of the first region (of the common electrode overlapping with the common wiring) is larger than a surface area of the second region (of the common electrode overlapping with the gate wiring)
however Shimada et al. teach
(Fig. 1A) the common electrode 11 [Col. 11, line 19] comprises a second region 11/13 overlapping with the gate wiring 13 (gate lines) [Col. 11, line 2]
the surface area of the first region 117/116 (Oh’s first region 117/116 of the common electrode 117 overlapping with the common wiring 116, having a large protrusion) is larger than a surface area of the second region 11/13 (Shimada’s second region 11/13 of the common electrode 11 overlapping with the gate wiring 13 is much smaller than Oh’s first region 117/116).
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Shimada's structure in order to provide wider range of viewing angles to a display device, as taught by Shimada [Col. 3, line 38];

Claim 33: Oh et al. disclose
(Fig. 2) a plurality of common wirings 116; a plurality of gate wirings 111; 
wherein one of the plurality of common wirings 116 is provided next to one of the plurality of gate wirings 111, 
wherein the one of the plurality of common wirings 116 has a first region (region of the common wiring 116 facing first region of gate line 111 with transistor T) and a second region (region of common wirings 116 facing second region of gate wiring 111)
wherein the one of the plurality of gate wirings has a a first region (region of gate wiring 111 at transistor T, facing first region of common wirings 116) and a second region (facing second region of common wirings 116 with a large protrusion 116), 
wherein, in a top view, the first region of the one of the plurality of common wirings 116 faces the first region of the one of the plurality of gate wirings 111, 
wherein, in the top view, the second region of the one of the plurality of common wirings 116 faces the second region of the one of the plurality of gate wirings 111, 
wherein, in the top view, the first region of the one of the plurality of common wirings 116 has a greater width (at protrusion 116) than the first region of the one of the plurality of gate wirings 11, 
wherein, in the top view, the second region of the one of the plurality of common wirings 116 has a smaller width than the second region of the one of the plurality of gate wirings 111 (at transistor T), and 
(Fig. 2) in a top view, the first region of the one of the plurality of common wirings 116 faces the first region of the one of the plurality of gate wirings 111 - Regarding the limitation “the first region of the one of the plurality of common wirings has a smaller width than the second region of the one of the plurality of gate wirings”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Oh's invention.  

Claims 30, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537 in view of Shimada et al. US Pat. 5852485.
Claim 30: Oh et al. disclose a display device comprising: 
(Fig. 2) a gate wiring 111; 
a common wiring 116 extending parallel to the gate wiring 111, wherein the common wiring 116 comprises a material same as the gate wiring  111 (the common wiring 116 is made of the same material as the gate wiring 111) [line 142]; 
a source wiring 141 intersecting with the gate wiring 111 and the common wiring 116, 
the source wiring 141 overlapping with a first region of the gate wiring 111 and a first region of the common wiring 116 (overlapping region of common wiring 116); 
(Fig. 2) a semiconductor layer 131 overlapping with a second region (gate electrode 113) of the gate wiring 111, the semiconductor layer 131 comprising a channel formation region of a transistor T; a first conductive layer 145 (drain electrode) electrically connected to the semiconductor layer 131 [lines 113- 120]; 
(Fig. 2) a common electrode 117 (dotted line) over the semiconductor layer 131, the common electrode 117 (dotted line) extending along the source wiring 117 and overlapping with a second region (116/117) of the common wiring 116; 
(Fig. 2) a pixel electrode 161 [line 125] over the semiconductor layer 131, the pixel electrode 161 electrically connected to the semiconductor layer 131 through the first conductive layer 145; and
(Fig. 1) a liquid crystal material 50 [line 100] over the common electrode 116 and the pixel electrode 161, 
(Fig. 2) the common electrode 117 and the pixel electrode 161 are overlapped with each other, 
wherein the common wiring 116 is electrically connected to the common electrode 117 [line 124] in the second region (116/117), 
wherein the semiconductor layer comprises amorphous silicon (a-Si) [line 119], 
(Fig. 2, 3a) a width of the second region of the common wiring 116/216 (region of 116 with protrusion 116) is larger than a width of the first region of the common wiring 111/116 (overlapping region of gate wiring 111/common wiring 116),
wherein the common electrode 117 comprises a first region (117/116) overlapping with the common wiring 116, and a third region (117/161) overlapping with the pixel electrode 161, 
(Fig. 2, 3a) a “protrusion” of the gate wiring 111 at the transistor T 
wherein a surface area of the third region (147/161) is larger than a surface area of the first region (117/116),  
except
the common electrode comprises a second region overlapping with the gate wiring,
the surface area of the first region (of the common electrode overlapping with the common wiring) is larger than a surface area of the second region (of the common electrode overlapping with the gate wiring)
however Shimada et al. teach
(Fig. 1A) the common electrode 11 [Col. 11, line 19] comprises a second region 11/13 overlapping with the gate wiring 13 (gate lines) [Col. 11, line 2]
the surface area of the first region 117/116 (Oh’s first region 117/116 of the common electrode 117 overlapping with the common wiring 116, having a large protrusion) is larger than a surface area of the second region 11/13 (Shimada’s second region 11/13 of the common electrode 11 overlapping with the gate wiring 13 is much smaller than Oh’s first region 117/116).
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Shimada's structure in order to provide wider range of viewing angles to a display device, as taught by Shimada [Col. 3, line 38]; 

Claim 39: Oh et al. disclose
(Fig. 2) a plurality of common wirings 116; a plurality of gate wirings 111; 
wherein one of the plurality of common wirings 116 is provided next to one of the plurality of gate wirings 111, 
wherein the one of the plurality of common wirings 116 has a first region (region of the common wiring 116 facing first region of gate line 111 with transistor T) and a second region (region of common wirings 116 facing second region of gate wiring 111)
wherein the one of the plurality of gate wirings has a a first region (region of gate wiring 111 at transistor T, facing first region of common wirings 116) and a second region (facing second region of common wirings 116 with a large protrusion 116), 
wherein, in a top view, the first region of the one of the plurality of common wirings 116 faces the first region of the one of the plurality of gate wirings 111, 
wherein, in the top view, the second region of the one of the plurality of common wirings 116 faces the second region of the one of the plurality of gate wirings 111, 
wherein, in the top view, the first region of the one of the plurality of common wirings 116 has a greater width (at protrusion 116) than the first region of the one of the plurality of gate wirings 11, 
wherein, in the top view, the second region of the one of the plurality of common wirings 116 has a smaller width than the second region of the one of the plurality of gate wirings 111 (at transistor T), and 
(Fig. 2) in a top view, the first region of the one of the plurality of common wirings 116 faces the first region of the one of the plurality of gate wirings 111 - Regarding the limitation “the first region of the one of the plurality of common wirings has a smaller width than the second region of the one of the plurality of gate wirings”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Oh's invention.  

Claims 34, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537, Shimada et al. US Pat. 5852485 as applied to claims 2, 16 above, and further in view of Yamazaki et al. US Pat. 6630977.
Claims 34, 37: Oh et al. disclose
(Fig. 2) a semiconductor layer 131 comprising a channel formation region of a transistor T [lines 113- 120]; 
Yamazaki et al. teach
(Figs. 1A, 1B) [Col. 4, lines 31-41] in a top view, the common electrode 103 surrounds the semiconductor layer (inherent, this region is surrounded/overlapped by the common electrode 103 having gate electrodes 101a/101b, source 102, and a lower active layer is characterized  in the art as a TFT region for driving the pixel electrode 104 thus includes a semiconductor layer, such as Oh’s semiconductor layer 131 above) – Note: (a) the claim as currently recited does not preclude such structure such as Yamazaki’s common electrode 103 surrounds the semiconductor layer, and (b) Regarding the claimed limitation “the common electrode surrounds the semiconductor layer”: applicant fails to disclose such a feature solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with Yamazaki’s common electrode 103 structure. 
It would have been obvious to one of ordinary skill in the art to modify Oh's invention with Yamazaki's structure in order to provide improved aperture ratio of the display device, as taught by Yamazaki [Abstract];

Claims 35, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. KR 20050118537, Shimada et al. US 5852485 as applied to claims 2, 16 above, and further in view of Yoo et al. US 2006/0285050 and Shin et al. US 2006/0256275.
Claim 35, 38:
Shin et al. teach
(Fig. 3) a glass substrate 110 (transparent glass substrate)[0031]
Yoo et al. teach
a substrate 120 (equivalent to Shin’s glass substrate), 
(Fig. 4) the gate wiring 102/106 [0061] is provided on the substrate 120, 
a gate insulating layer 122 [0060] is provided over the gate wiring 106, 
the semiconductor layer 125 (ohmic contact layer 126/active layer 124) [0064] is provided over the gate insulating layer 122, 
the semiconductor layer 126 (ohmic contact layer) is in contact with a bottom surface of the first conductive layer 110 (drain electrode) [0064], and 
(Fig. 1) a first insulating layer 28 is provided over the first conductive layer 10 (equivalent to drain electrode layer 110) and in contact with the gate insulating layer 22 (equivalent to layer 122).  
It would have been obvious to one of ordinary skill in the art to modify Jeong's invention with Shin's structure in order to provide improved response speed of the display device, as taught by Shin [0008]; and with Yoo's structure in order to provide improved aperture ratio of the display device, as taught by Yoo [0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871